Citation Nr: 0521950	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include linear and nodular fibrosis with pneumonia, 
claimed as pleurisy, and chronic obstructive pulmonary 
disease with hypoxia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant's spouse; appellant's son


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

The issue of entitlement to service connection for chronic 
obstructive pulmonary disorder (COPD) with hypoxia, to 
include as due to a service-connected disorder, is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  


FINDING OF FACT

The medical evidence of record shows a current diagnosis of 
pulmonary fibrosis that is related to military service.


CONCLUSION OF LAW

Pulmonary fibrosis was incurred in active military duty.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  In 
light of the decision herein, the Board finds that any error 
with regard to the duty to assist and duty to notify 
provisions of the VCAA is harmless and results in no 
prejudice to the veteran.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his current pulmonary fibrosis is 
due to extended treatment for pneumonia and pleurisy while in 
service.  Service records confirm that the veteran was 
treated for extensive bilateral viral pneumonia from March 
1968, to approximately May 1968, at three different military 
medical facilities in Italy and Germany.  According to the 
clinical summary and discharge report, the veteran had no 
past history of pulmonary disease.  It was stated that the 
veteran had experienced a severe episode of bilateral viral 
pneumonia.  Hospital discharge recommendations indicated that 
the veteran should have periodic chest x-rays "until the 
lungs are clear or the x-ray findings have stabilized."

At the service separation examination conducted in July 1968, 
the veteran reported a history of coughing up blood.  He also 
reported that he had pneumonia from March 1968, and was 
discharged from the hospital on June 1, 1968.  The veteran's 
clinical evaluation found good chest expansion with a slight 
dullness to percussion and auscultation over the right lower 
lung base posteriorly.  It was also noted that an evaluation 
at the medical facility in Germany showed moderate 
restrictive lung defect during the convalescence of severe 
bilateral viral pneumonia.  The chest x-ray on service 
separation was normal.  The examiner noted that the veteran 
was doing fine and had gained back 25 pounds."

A private January 1980 radiology report reveals that the 
veteran's heart and mediastinum appeared normal, and there 
was no abnormality in the upper lung fields.  Nonspecific 
linear and nodular fibrosis was seen in the mid and lower 
lung zones with an emphysematous bleb seen on the lateral 
projection beneath the lower third of the sternum.  An 
irregularity defined radiolucency was observed in the region 
of the lingular segment of the upper left lobe.  This was 
seen on both the posterior-anterio and lateral projections, 
and the examiner noted that this could possibly represent a 
pulmonary abscess.  The final impression was "[n]onspecific 
linear and nodular fibrosis in the mid and lower lung fields 
bilaterally with area of radiolucence in the lingular segment 
of the upper left lobe."

A private March 1989 radiology report was conducted and then 
compared to the January 1980 report.  The examination showed 
a reticulonodular pattern of increased density throughout 
both lungs, noted as representing interstitial fibrosis.  
Linear fibrotic changes were seen at both bases, with 
increasing density at the left base since the prior exam.  
There was no evidence of acute infiltrate of effusion, and 
the veteran's heart was not enlarged.  The impression was 
"[d]iffuse interstitial fibrosis with increasing fibrosis at 
the left base since [January 1980]."

A private pulmonary function laboratory report from December 
1998 indicates that the veteran had moderately severe airflow 
obstruction, with no significant bronchodilator response.  
The overall pattern was consistent with pulmonary vascular 
disease, fibrotic disorder, or anemia.  An August 1999 
private pulmonary function laboratory report reiterated the 
December 1998 findings.

In February 2002, the veteran underwent a private 
examination.  This report from W. Swoger, D.O., noted the 
veteran's severe viral pneumonia in service.  Additionally, 
the veteran reported that he had smoked approximately one-
half to one pack of cigarettes per day for 35 years, and that 
he quit smoking in 1993. 

Upon physical examination, the veteran's respiratory rate was 
18-20 nonlabored, with a pulse oximeter of 90 percent on room 
air at rest.  Cardiac auscultation revealed normal first and 
second heart sounds, with no gross murmur, click, rub, or 
gallop.  Auscultation of the lungs revealed scattered 
rhonchi, that cleared with cough.  There were no rales, 
wheeze, dullness to percussion, or egophony, and no pleural 
friction rub.  The peripheral examination revealed 
preimpressive digital clubbing without cyanosis of the 
extremities.  X-rays were not available for review.  The 
diagnoses included chronic hypoxia and ambulatory hypoxia.  
The examiner found "some degree of pulmonary fibrosis.  But 
whether this is due to [adult respiratory distress syndrome] 
when he had his illness in the late 60's or if he has 
pulmonary fibrosis of another type remains in question given 
the current data."

Dr. Swoger conducted another examination in May 2002.  It was 
reported that the veteran had increasing dyspnea on exertion, 
and that his physical activity was becoming very limited.

Upon physical examination, the veteran's respiratory rate at 
26 was "mildly labored," and his pulse oximeter was 
recorded at 77 percent on ambulating into the office and 90 
percent after approximately 15 minutes of rest.  Cardiac 
auscultation revealed normal first and second heart sounds, 
with no gross murmur, click, rub, or gallop.  Auscultation of 
the lungs revealed clear breath sounds bilaterally, without 
extraneous sounds, wheeze, rales, rhonchi, or rub.  There was 
no dullness to percussion or egophony.  The peripheral 
examination revealed digital clubbing.  The diagnosis was 
"COPD from prior lung injury and fibrosis as well as prior 
tobacco abuse."  The veteran had both basilar pulmonary 
fibrosis and emphysematous changes, with resultant chronic 
hypoxia, pulmonary hypertension, and right heart failure.  
The physician discussed the necessity of the veteran wearing 
oxygen when he ambulated, and the option of a lung transplant 
evaluation.

In early August 2002, the veteran underwent evaluation by Dr. 
Swoger.  The veteran presented for follow-up concerning his 
hypoxia, pulmonary fibrosis, and resultant COPD.  The veteran 
was not wearing his oxygen, and had a pulse oximeter 
saturation of 79 percent on room air and 85 percent at rest, 
after approximately 15 minutes.  The veteran's respiratory 
rate was 28 and "mildly" labored.  Cardiac auscultation 
revealed normal first and second heart sounds, with no gross 
murmur, click, rub, or gallop.  Auscultation of the lungs 
revealed clear breath sounds, bilaterally, without extraneous 
sounds, wheeze, rales, rhonchi, or rub.  Bilateral 
inspiratory rales were found, without dullness to percussion 
or egophony.  The peripheral examination revealed digital 
clubbing and peripheral cyanosis.  The diagnoses were COPD 
and hypoxia.  

Also in early August 2002, the veteran underwent a pulmonary 
function test, which revealed moderate to severe obstructive 
airflow limitation with no significant response to inhaled 
bronchodilator, elevated airway resistance, and severe 
reduction in diffusion capacity.  Dr. Swoger noted that the 
pattern suggested anatomic emphysema.

Dr. Swoger noted in September 2002 that the veteran had 
pulmonary fibrosis, COPD, hypoxemia, and cor pulmonale that 
resulted in poor physical performance and dyspnea with even 
minimal exertion.  

Upon VA examination in February 2003, the veteran reported a 
history of severe pneumonia in 1968.  Respiration was at 16.  
The veteran's right lung was clear; however, rales and a 
"slight" wheeze were noted in the left base.  There was 
normal chest wall excursion.  First and second heart sounds 
were regular, with no murmur or gallop.  There was no edema 
in the extremities.  X-rays of the chest and lungs revealed 
extensive fibrotic changes of both lungs, especially the left 
lower lung.  It was noted that a small infiltrate could not 
be excluded.  

Thereafter, at a VA examination in March 2003, the veteran 
reported that his treatment consisted of oxygen, but no 
inhalers or other medications, although he had been on 
bronchodilator meter dose inhalers in the past.  The 
diagnoses included

[COPD] which is related to his long 
history of smoking.  This is extremely 
unlikely to have been related to the 
events in the service as the patient was 
noted to not have obstructive airway 
disease while in the service, and he has 
a long history of smoking.  Based on 
pulmonary function tests, the patient 
does have severe airflow obstruction as 
well as a bronchodilator response; 
however, as noted above, this does not 
appear to be related to the events that 
occurred in the service.


The examiner also diagnosed pulmonary fibrosis, restriction, 
and hypoxemia.  The examiner stated that the veteran "most 
likely has idiopathic pulmonary fibrosis rather than the 
fibrosis being a sequelae of the pneumonia while in the 
service."  The examiner based this finding on the following:

First, is that there is an examination in 
the military records indicating that the 
patient appeared to be back to his usual 
state of health in July 1968.  Second, 
the patient was able to go back to work 
to his normal duty while in the military, 
which was in the security police. . . .  
Third, the patient, although he did have 
severe pneumonia by chest x-ray, never 
had adult respiratory distress syndrome 
and never was on a ventilator. . . .  
Based on the fact that the patient was 
not ventilated while he had his pneumonia 
in the service, it would seem unlikely 
that he would have persistent lung 
disease from the pneumonia while in 
service.  Finally, the patient was able 
to work at a normal job for many years 
between leaving the service and the late 
1990s.  Thus, it seems most likely that 
the patient's current restriction, 
pulmonary fibrosis, and hypoxemia are due 
to idiopathic pulmonary fibrosis, and are 
not the result of the pneumonia which 
occurred while he was in the service in 
1968.  

A November 2003 letter from Dr. Swoger stated:

[The veteran] does have pulmonary 
fibrosis, [COPD], chronic hypoxia, digital 
clubbing, cor pulmonale, and subsequent 
poor exercise tolerance and I believe one 
of the plausible explanations for his 
underlying lung disease is new onset of 
acute lung injury while in service. ...  He 
did smoke up to a pack a day for thirty-
five years, however, this may not have 
been the cause of his lung disease.  I 
would actually suspect that his tobacco 
abuse is not the true etiology of his 
severe pulmonary fibrosis.

VA outpatient treatment notes dated in March 2004 show a 
diagnosis of severe pulmonary disease with restrictive and 
obstructive components.  He complained of chronic shortness 
of breath, and limited ambulation due to breathing problems.  
The lungs were clear to auscultation and percussion.

In April 2004, the veteran and his spouse testified before a 
hearing office at the RO.  The veteran's spouse testified 
that she met the veteran within a few days after he was 
separated from active service.  She indicated that he was 
"pretty thin," but that he did "gain his weight back."  
She testified that the veteran always walked behind her, so 
she would have to slow down to allow him to catch up.  She 
indicated that the veteran's condition never improved and 
became worse over the years.  

A June 2004 VA medical opinion from the March 2003 VA 
examiner states that "[i]t is extremely unlikely that there 
is any relationship between the current interstitial fibrosis 
and the previous pneumonia while in the service."

A June 2005 letter from a private physician summarized the 
veteran's service medical records regarding his treatment for 
pneumonia, to include his symptomatology, contemporaneous 
chest x-rays, reasons for transfer within the military 
medical system, and hospital discharge recommendations.  The 
private physician also reviewed the January 1980 x-ray report 
and stated that the reported findings from the veteran's 
chest x-ray from March 1968 and January 1980 involved the 
same areas of his lungs.  The private physician then stated:

Knowing that there is a strong association 
between viral pneumonia and the later 
development of pulmonary fibrosis and 
after reviewing [the veteran's] records, 
it is reasonable to conclude to a high 
degree of medical certainty that [the 
veteran's] pulmonary fibrosis was caused 
by his viral pneumonia from March, 1968.

In June 2005, the veteran, his spouse, and his son, testified 
at a videoconference hearing before the Board.  At this 
hearing, the veteran testified that he had experienced 
shortness of breath since his treatment for pneumonia while 
on active duty.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this regard, 
the March 2003 VA found that it was extremely unlikely that 
the veteran's current pulmonary fibrosis was related to his 
treatment for pneumonia while in service.  The first was that 
the veteran was "back to his usual state of health in July 
1968."  This was based on the July 1968 separation 
examination indicated that the veteran was "doing fine," 
and the normal July 1968 x-ray reading.  However, a dullness 
to percussion and auscultation were noted on clinical 
findings over the right lower lung base.   

The March 2003 VA opinion was also based on the veteran being 
discharged from the hospital to his duties in the security 
police, "as one would expect that he would not be able to 
carry out these duties if he had significant lung disease at 
the time."  Nevertheless, there is no evidence of record 
that the veteran was discharged to his normal duties in the 
security police from June 1968 to his discharge in July 1968.  
The hospital discharge only noted that it was "felt" that 
the veteran was likely to be able to function in his duty 
assignment in the security police. 

Lastly, the examiner indicated that it had been approximately 
30 years between the veteran's in-service treatment and his 
complaints of a lung condition, and that this also served to 
counter the veteran's claim.  However, the earliest medical 
evidence of a lung condition is dated in January 1980, 
approximately 11 years after service separation.  
Additionally, the veteran testified that he had experienced 
shortness of breath since his in-service pneumonia treatment.  
Moreover, the veteran's spouse testified at two hearings that 
she had witnessed the veteran's shortness of breath and 
physical exertion problems since she met him, three days 
after his separation from active service.  As the veteran and 
his spouse are competent to testify as to what they 
experienced and observed, their testimony is competent 
evidence as to chronicity of the veteran's pulmonary 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Consequently, the Board finds that the comprehensive June 
2005 private physician's letter, which summarized the 
veteran's in-service medical records, as well as drew upon 
several decades of private treatment records, is more 
probative as to the issue of whether the veteran's pulmonary 
fibrosis is related to his military service.  The private 
physician considered the veteran's service and post service 
medical records, as well as the findings of the various 
examinations.  Further, the private physician provided a 
rationale for the opinion by noting that the veteran's 
earliest medical evidence from 1980 showed affected lung 
tissue in the same areas as the in-service x-rays.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998) (it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others).

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The objective medical evidence 
shows a current diagnosis of pulmonary fibrosis, which has 
been linked by credible medical evidence to the veteran's in-
service hospitalization for viral pneumonia.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise with regard to this claim, and 
therefore, with application of the benefit of the doubt 
doctrine, service connection for pulmonary fibrosis is 
warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for pulmonary fibrosis is granted.


REMAND

As noted above, in order to establish service connection for 
a claimed disorder, there must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, 12 Vet. App. at 253.  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In the instant case, the veteran contends that his COPD with 
hypoxia is a result of his pulmonary disorder.  In this 
regard, service connection may also be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists; 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

COPD and hypoxia was diagnosed in 2002, and, at that time, 
Dr. Swoger related the COPD and hypoxia to the veteran's 
pulmonary fibrosis.  In May 2002, Dr. Swoger opined that the 
veteran's COPD was "from prior lung injury and fibrosis as 
well as prior tobacco abuse."  Dr. Swoger also stated that 
the veteran had "basilar pulmonary fibrosis," with 
"resultant chronic hypoxia."  Following, in early August 
2002, Dr. Swoger noted that the veteran presented for follow-
up concerning his "hypoxia, pulmonary fibrosis, and 
resultant COPD."

The March 2003 VA examiner related the veteran's COPD to the 
veteran's "long history of smoking."  However, the examiner 
did not discuss whether the veteran's COPD and hypoxia was 
related to his pulmonary fibrosis, to include as whether the 
veteran's pulmonary fibrosis aggravates his COPD.  

Accordingly, and in light of the decision above granting 
entitlement to service connection for pulmonary fibrosis, the 
issue of entitlement to service connection for COPD with 
hypoxia, to include as secondary to a service-connected 
disorder, is remanded for the following actions: 

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
service connection for COPD with hypoxia, 
to include competent evidence that 
provides a relationship between this 
disorder and a service-connected 
disorder.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any COPD with hypoxia 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed COPD with hypoxia is 
related to the veteran's active duty 
service.  The examiner must also state 
whether any diagnosed COPD with hypoxia 
is due to or aggravated by any service-
connected disorder.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	
                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


